Title: To James Madison from St. George Tucker, 19 March 1813
From: Tucker, St. George
To: Madison, James


Dear Sir,Williamsburg March 19th. 1813.
I persuade myself I need make no apology to you for enclosing for your perusal, a Letter which I have just received from a most respectable friend, & which seems to shew that the Enemies prœdatory excursions are likely to be extended up the rivers, unless check’d by some efficient means.
Should it be your wish, Sir, to establish a Communication by means of Telegraphs, I will if you wish it, send you the model of one, which I invented when the use of them in France was first announced; it is much more simple than any other; consisting only of two Arms, by which eight and twenty different signs may be expressed so distinctly as not to be mistaken; may be work’d with the utmost facility; and might be erected in two hours by any common carpenter. I am with the most sincere respect, and esteem, Dear Sir Your most obed. Servt.
S: G: Tucker
